DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to application 14/751343 entitled "AUTOMATIC CHARGEBACK MANAGEMENT" filed on June 26, 2015.
Status of Claims
No Claims have been amended.
Claims 2, 9, 10, 12, 17,  20, and 24 were previously cancelled.
Claims 1, 3-8, 11, 13-16, 18, 19, 21-23, and 25-27 are pending and have been examined.

Response to Amendment
The amendment filed June 24, 2022 has been entered. Claims 1, 3-8, 11, 13-16, 18, 19, 21-23, and 25-27 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed April 8, 2022.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-8, 11, 13-16, 18, 19, 21-23, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 regarding Patent Subject Matter Eligibility Guidance for additional information.
Claims 1, 3-8, 11, 13-16, 18, 19, 21-23, and 25-27 are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receiving… a chargeback message corresponding to a disputed payment…” 
“automatically identifying…chargeback data...”
 “automatically analyzing… the chargeback data…”
“calculating… an adjusted gross transaction amount…”
“calculating…. a biased transaction amount…”
“determining… to represent the disputed transaction…”
“aggregating…. representment evidence…”
“generating….a representment message…”
These limitations clearly relate to managing transactions/interactions between merchant, risk assessor and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identify chargeback data or calculate an adjusted gross transaction amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, identifying chargeback data   or  calculating a biased transaction amount  encompasses a person reviewing a transaction logbook and identifying specific transactions then calculating an amount. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“communication circuitry”, “processing server”, “issuer server”,   “repository”, “transmission/transmitting…”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0021] “the chargeback processing server 160 of the system 100 can be embodied as any type of computing device or server or capable of processing, communicating, storing, maintaining, and transferring data. For example, the chargeback processing server 160 can be embodied as a server, a microcomputer, a minicomputer, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a handheld computer, a smart phone, a tablet computer, a personal digital assistant, a telephony device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 3: 
“processing server”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 4: 
“storage device”: merely applying computer   storage  technology  as a tool to perform an abstract idea
Claim 5: 
“storage device”: merely applying computer   storage  technology  as a tool to perform an abstract idea
Claim 6: 
“processing server”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 8: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 26: 
“processing server”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 27: 
“processing server includes a data storage unit”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, [0021] “the chargeback processing server 160 of the system 100 can be embodied as any type of computing device or server or capable of processing, communicating, storing, maintaining, and transferring data. For example, the chargeback processing server 160 can be embodied as a server, a microcomputer, a minicomputer, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a handheld computer, a smart phone, a tablet computer, a personal digital assistant, a telephony device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
 “receive… a chargeback message corresponding to a disputed payment…” 
“automatically identify chargeback data...”
 “automatically analyze… the chargeback data…”
“calculate… an adjusted gross transaction amount…”
“calculate…. a biased transaction amount…”
“determine… to represent the disputed transaction…”
“aggregate…. representment evidence…”
“generate….a representment message…”
These limitations clearly relate to managing transactions/interactions between merchant, risk assessor and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identify chargeback data or calculate an adjusted gross transaction amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, identifying chargeback data   or  calculating a biased transaction amount  encompasses a person reviewing a transaction logbook and identifying specific transactions then calculating an amount. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“communication circuitry”, “machine-readable storage media comprising a plurality of instructions stored thereon that in response to being executed by a chargeback processing server”, “issuer server”, “transmission/transmitting…”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0021] “the chargeback processing server 160 of the system 100 can be embodied as any type of computing device or server or capable of processing, communicating, storing, maintaining, and transferring data. For example, the chargeback processing server 160 can be embodied as a server, a microcomputer, a minicomputer, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a handheld computer, a smart phone, a tablet computer, a personal digital assistant, a telephony device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: 
“machine-readable storage media”, “processing server”, “issuer server”,   “repository”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 14: 
“machine-readable storage media”, “storage device”: merely applying computer   storage  technology  as a tool to perform an abstract idea
Claim 15: 
“machine-readable storage media”, “storage device”: merely applying computer   storage  technology  as a tool to perform an abstract idea
Claim 16: 
“machine-readable storage media”, “processing server”: merely applying computer   storage  technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, [0021] “the chargeback processing server 160 of the system 100 can be embodied as any type of computing device or server or capable of processing, communicating, storing, maintaining, and transferring data. For example, the chargeback processing server 160 can be embodied as a server, a microcomputer, a minicomputer, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a handheld computer, a smart phone, a tablet computer, a personal digital assistant, a telephony device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 19 recites: 
“receive… a chargeback message corresponding to a disputed payment…” 
“automatically identify chargeback data...”
 “automatically analyze… the chargeback data…”
“calculate… an adjusted gross transaction amount…”
“calculate…. a biased transaction amount…”
“determine… to represent the disputed transaction…”
“aggregate…. representment evidence…”
“generate….a representment message…”
These limitations clearly relate to managing transactions/interactions between merchant, risk assessor and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identify chargeback data or calculate an adjusted gross transaction amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, identifying chargeback data   or  calculating a biased transaction amount  encompasses a person reviewing a transaction logbook and identifying specific transactions then calculating an amount. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“communication circuitry”, “chargeback processing server comprising a processor executing instructions stored in memory”, “processor”, “issuer server”, “processing server”, “repository”, “transmission/transmitting…”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0021] “the chargeback processing server 160 of the system 100 can be embodied as any type of computing device or server or capable of processing, communicating, storing, maintaining, and transferring data. For example, the chargeback processing server 160 can be embodied as a server, a microcomputer, a minicomputer, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a handheld computer, a smart phone, a tablet computer, a personal digital assistant, a telephony device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 21: 
  “processing server”, “repository”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 22: 
  “storage device”: merely applying computer   storage  technology  as a tool to perform an abstract idea
Claim 23: 
  “storage device”: merely applying computer   storage  technology  as a tool to perform an abstract idea
Claim 16: 
“machine-readable storage media”, “processing server”: merely applying computer   storage  technology  as a tool to perform an abstract idea
Claim 25: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, [0021] “the chargeback processing server 160 of the system 100 can be embodied as any type of computing device or server or capable of processing, communicating, storing, maintaining, and transferring data. For example, the chargeback processing server 160 can be embodied as a server, a microcomputer, a minicomputer, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a handheld computer, a smart phone, a tablet computer, a personal digital assistant, a telephony device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, [0021] “the chargeback processing server 160 of the system 100 can be embodied as any type of computing device or server or capable of processing, communicating, storing, maintaining, and transferring data. For example, the chargeback processing server 160 can be embodied as a server, a microcomputer, a minicomputer, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a handheld computer, a smart phone, a tablet computer, a personal digital assistant, a telephony device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1, 3-8, 11, 13-16, 18, 19, 21-23, and 25-27 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11, 13-16, 18, 19, 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Richey (“METHOD AND SYSTEM FOR FACILITATING ELECTRONIC DISPUTE RESOLUTION”, U.S. Publication Number: 2010/0169194 A1), in view of Canis (“PREDICTIVE FRAUD SCREENING”, U.S. Publication Number: 2016/0042353  A1), in view of Lee (“IDENTIFICATION AND MANAGEMENT OF FRAUDULENT CREDIT/DEBIT CARD PURCHASES AT MERCHANT ECOMMERCE SITES”, U.S. Publication Number: 20020099649 A1),in view of Bohrer (“SYSTEMS AND METHODS FOR COMPREHENSIVE CONSUMER RELATIONSHIP MANAGEMENT”, U.S. Publication Number: 20140365357 A1)






Regarding Claim 1, 




Richey  teaches,
   receiving, by a chargeback processing server via a communication circuitry, a chargeback message corresponding to a disputed transaction of a merchant from an issuer server,
(Richey [0029] the online dispute resolution system 10. The online dispute resolution system 10 then interacts with the back-end system 12 to retrieve the relevant transaction(s).
Richey [0150] The present invention can be implemented as a stand-alone system or as part of a larger computer system
Rickey [0035] the online dispute resolution system 10 may highlight transactions that are tied to authorization-related chargebacks
Richey [Abstract] the system can also be used by an acquirer to respond to a dispute, usually on behalf of one of its merchant)
wherein the chargeback processing server monitors for receipt of the chargeback message;
(Richey [0138]  The online dispute resolution system 10 is designed to provide alerts or early warnings of potential fraud activities to issuers and acquirers. Queries and search features are provided to detect different types of fraud activity. These features provide information on...fraud trends, excessive chargeback patterns,...Users may specify the exact conditions for receipt of fraud alerts. The online dispute resolution system 10 tracks all disputes and generates a merchant fraud score on request for an acquirer's merchant.)
    automatically identifying, by the chargeback processing server, chargeback data  associated with the disputed transaction, wherein the chargeback data includes  a bank identification number, a chargeback reason code, or a combination thereof
 (Richey Fig. 5, par. 0018, 0034,
 Richey [0138]   excessive chargeback patterns 
Richey [0062] their underlying reason codes. 
Richey [0001]  forty-four (44) U.S. chargeback reason codes, forty (40) international chargeback reason codes
Richey [0028]  transit and routing number, account number and check number
Richey [0070] The dispute reason for processing error can be...“incorrect account number”... “non-matching account number”.)
      automatically analyzing, by the chargeback processing server, the chargeback data 
(Richey [0143]  Scheduler features allow a user to set up the necessary parameters of the report, schedule the run, and delivery options.
Richey [0145]  transaction reconciliation reports to analyze settlement activity.
Richey [0138]   to provide alerts or early warnings of potential fraud activities ... Queries and search features are provided to detect different types of fraud activity)
as a function of a global historical chargeback win rate, 
(Richey [0146] ruling reports that provide users statistical information for …. system-wide percentage of wins.)
a merchant- specific historical chargeback win rate, or a combination thereof,
(Richey [0138]  provides acquirers the ability to permit a merchant to have access to all fraud data filed against that merchant
Richey [0085] from transaction history records and retains fields from previous transaction activity.
Richey [0146] ruling reports that provide users statistical information for all their cases...percentage of withdrawals, wins, losses, rejects, and splits)
 wherein the global historical chargeback win rate indicates a percentage of successful dispute of a chargeback by a group of merchant, 
(Richey [0146] ruling reports that provide users statistical information for all their cases...percentage of withdrawals, wins, losses, rejects, and splits...percentage of issuer wins versus acquirer wins and system-wide percentage of wins.)
and wherein the merchant-specific historical chargeback win rate indicates a percentage of successful dispute of the chargeback by the merchant;
(Richey [0138]  provides acquirers the ability to permit a merchant to have access to all fraud data filed against that merchant 
Richey [0035] Other transactions may also be highlighted if such transactions are tied to all chargeback types
Richey [0146] ruling reports that provide users statistical information for all their cases...percentage of withdrawals, wins, losses, rejects, and splits...percentage of issuer wins versus acquirer wins and system-wide percentage of wins.)
associated with the bank identification number, the chargeback reason code, or a combination thereof 
(Richey [0062] their underlying reason codes. 
Richey [0070] The dispute reason for processing error can be...“incorrect account number”... “non-matching account number”.)
calculating, by the chargeback processing server, a biased transaction amount as a product of the historical chargeback win rate associated with the bank identification number, the chargeback reason code, or a combination thereof and the adjusted gross transaction amount;
(Richey [0146]   statistical information for all their cases...percentage of … wins,...percentage of issuer wins versus acquirer wins and system-wide percentage of wins.
Richey [0030] able to search on … transaction amount.
Richey [0055] transit routing number (ABA)
Richey [0028] transit and routing number, account number and check number for point-of-sale (POS)checks.
Richey [0001] forty-four (44) U.S. chargeback reason codes, forty (40) international chargeback reason codes)
aggregating, by the chargeback processing server, representment evidence from a local storage device, a remote evidence repository, or a combination thereof
(Richey [0028]  exception file and case history summary (i.e., view of all case folders for the same card number). 
Richey [0143]  Reports are available at both detail and summary levels and may be tailored by level of reporting (e.g. BIN level or a group of Bins), filtered, sorted, date range and content to meet individual user needs and preferences.
Richey [0010] The case folder is a repository for storing all the relevant information and documentation
Richey [0150] can be implemented as a stand-alone system or as part of a larger computer system.)
wherein the representment evidence includes documentary evidence that support disputing the chargeback;
(Richey [0003] Physical evidence is usually required today to initiate a dispute. Evidence may take the form of a copy of the sales draft or a cardholder's signature on a dispute letter)
transmitting, by the chargeback processing server, the representment message to notify the issuer server of the determination to represent the disputed   transaction; 
(Richey [0023] The back-end system 12 provides access to requisite transactional information to allow the online dispute resolution system 10 to resolve a credit card dispute between an issuer and an acquirer.
Richey [0101] Parties are notified
Richey [0103] sending notifications...Parties who do not have access to the online dispute resolution system 10 are notified through e-mail, fax or both.)
wherein the notification is presented in a user interface of a device associated with the charqeback processing server
(Richey [0101] Parties are notified of rejected cases via the online dispute resolution system 
Richey [0034]  a screen displaying portions of the RFI response... can be further displayed by the online dispute resolution system)
Richey does not teach  based, at least in part, upon determining the chargeback message is not received despite transmission by the issuer server;  calculating, by the chargeback processing server, an adjusted gross transaction amount by determining the difference between a  transaction amount of the disputed transaction and a chargeback cost;  determining, by the chargeback processing server, to represent the disputed   transaction upon determining the biased transaction amount is greater than a first reference threshold and a second reference threshold; generating, by the chargeback processing server, a representment message by including the aggregated representment evidence in the representment message;
 Canis teaches,
from a local storage device and a remote evidence repository;
(Canis [0030] include applications that are located externally to the computer system 26, distributed among multiple computers or other external resources 38, or provided by computing resources (hardware and software) that are provided as a service over the network 24, such as a cloud computing service.)
calculating, by the chargeback processing server, an adjusted gross transaction amount by determining the difference between a  transaction amount of the disputed transaction and a chargeback cost;
(Canis  [0036]  the merchant's liability L may be equal to an amount A of the transaction. The merchant's liability L for a given transaction may also include expected costs of processing a chargeback, generation and management of an Agency Debit Memo (ADM), and any other additional costs that may result from accepting a fraudulent transaction. Thus, curve 66a may reflect expected costs of fraud in addition to the amount A of the transaction.
Canis [See Figure 4] a cost curve
Canis [0035] The graph 60 includes four functions or curves 66 a, 66 b, 68, 70. The functions represented by curves 66 a, 66 b, 68, 70 may output the cost of fraud with respect to the probability of fraud P for different actions taken in response to receiving a transaction, and for different assumptions regarding the nature of the transaction.
Canis [0036] the merchant's liability L may be equal to an amount A of the transaction. The merchant's liability L for a given transaction may also include expected costs of processing a chargeback, generation and management of an Agency Debit Memo (ADM), and any other additional costs that may result from accepting a fraudulent transaction. Thus, curve 66a may reflect expected costs of fraud in addition to the amount A of the transaction.
Examiner notes Canis uses cost curves such as See Figure 4 and 66a to conduct such calculations. The claimed “a  transaction amount of the disputed transaction” is “the merchant's liability L may be equal to an amount A of the transaction” Canis [0036] and the claimed “chargeback cost” is “Thus, curve 66a may reflect expected costs of fraud in addition to the amount A of the transaction. ” Canis [0036] )
generating, by the chargeback processing server, a representment message by including the aggregated representment evidence in the representment message;
(Canis  [0057] may determine an expected impact on a cumulative cost of fraud for a plurality of transactions by accepting the transaction.
Canis [0036]  generation and management of an Agency Debit Memo (ADM))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic dispute resolution teachings of Richey to incorporate the predictive fraud screening teachings of Canis for “Transactions stored in a transaction database may provide a statistical basis for determining a probability of fraud for a pending transaction.” (Canis [Abstract]).         The modification would have been obvious, because it is merely applying a known technique (i.e. predictive fraud screening) to a known concept (i.e. electronic dispute resolution) ready for improvement to yield predictable result (i.e.   “Transactions stored in a transaction database may provide a statistical basis for determining a probability of fraud for a pending transaction.” Canis [Abstract])
Canis does not teach based, at least in part, upon determining the chargeback message is not received despite transmission by the issuer server; determining, by the chargeback processing server, to represent the disputed transaction upon determining the biased transaction amount is greater than a first reference threshold and a second reference threshold;  
Lee teaches,
based, at least in part, upon determining the chargeback message is not received despite transmission by the issuer server;
 (Lee [0146]  passage of messages across the communications interface. The API library provides a series of function calls permitting application programmers to build messages  
Lee [0067]  multiple servers operating in parallel 
Lee [0462] Chargeback and retrieval information....any negative file related data.
Lee [0148 - Table 1] ConnectionStatus: Returns an Error status for the specified connection
Lee [0148 - Table 1]  GetResponse: Retrieves the next response message from the scoring system 114. If there is no response message it returns with the Response parameter set to NULL.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic dispute resolution teachings of Richey to incorporate the chargeback monitoring teachings of Lee for “calculating the threshold, the merchant must consider the artificial ceiling created by the association charge back monitoring percentages.” (Lee [0370]).         The modification would have been obvious, because it is merely applying a known technique (i.e. chargeback monitoring) to a known concept (i.e. electronic dispute resolution) ready for improvement to yield predictable result (i.e.   “continuously monitored the fraud-detection performance of those policies. The merchant can then adjust them to increase fraud detection, reduce redundancy or reduce the volume of outsorted orders to be evaluated by the merchant's fraud analysts” Lee [0422])
Lee does not teach determining, by the chargeback processing server, to represent the disputed transaction upon determining the biased transaction amount is greater than a first reference threshold and a second reference threshold;
Bohrer teaches,
determining, by the chargeback processing server, to represent the disputed transaction upon determining the biased transaction amount is greater than a first reference threshold and a second reference threshold;
(Bohrer [0126] A typical "chargeback" is a reversal of a credit transaction which is "charged-back" to the Acquirer from the Issuer. The Acquirer may refute the chargeback and process a "second presentment" to the Issuer... A "final chargeback" by the Issuer to the Acquirer occurs if the Issuer refutes the "second presentment" 
Bohrer [0032] Any transaction account or credit account discussed herein may include an account 
Bohrer [Claim 35] based on information indicating that account balance data associated with a second credit account is above a threshold amount for one or more of the plurality of credit account billing cycles
Examiner notes the two thresholds may be considered as a threshold amount for the first billing cycle and a threshold amount for a second (or subsequent) billing cycle(s)  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic dispute resolution teachings of Richey to incorporate the  consumer relationship management teachings of Bohrer for “comprehensive consumer relationship management system includes dispute resolution.” (Bohrer [Abstract]).         The modification would have been obvious, because it is merely applying a known technique (i.e. consumer relationship management) to a known concept (i.e. electronic dispute resolution) ready for improvement to yield predictable result (i.e.   “By providing value added features, the comprehensive consumer relationship management system may strengthen consumer relationships by, for example, creating detailed data analysis to aid in making business decisions and facilitating secure communications among diverse consumers.” Bohrer [Abstract])

 
Regarding Claim 3, 
Richey, Canis, Lee, and Bohrer teach the method of Claim 1 as described earlier.
  determining, by the charge back processing server, whether the disputed transaction is a physical goods shipping transaction; (Richey, par. 0056)
2. requesting, by the chargeback processing server and from the remote evidence repository, proof of delivery and proof of shipment evidence in response to determining that the disputed  transaction is a physical goods shipping transaction (Richey, par. 0056, 0057; Richey [0087] If the merchandise was shipped, either delivered by the merchant or returned by the cardholder, the following shipping information is...shipment tracking number (generic field that can be used as either a tracking number, reference number, etc.) and shipping company name (from a pick-list USPS, UPS, FedEx, DHL, Other (specify)). }
3. receiving, by the chargeback processing server and from the remote evidence repository the [requested] the proof of delivery and proof of shipment evidence (Richey, par. 0057, 0058; Richey [0087] If the merchandise was shipped, either delivered by the merchant or returned by the cardholder, the following shipping information is...shipment tracking number (generic field that can be used as either a tracking number, reference number, etc.) and shipping company name (from a pick-list USPS, UPS, FedEx, DHL, Other (specify)). }
4. automatically augmenting, by the chargeback processing server, the representment evidence with the received proof of delivery and proof of shipment evidence. 
(Richey [0056]  proof of delivery, shipment letter
Richey [0058]  any supporting documents are then incorporated into the case folder which is specific to a single disputed transaction. 
Richey [0085]  automatically fills in certain fields from transaction history records and retains fields from previous transaction activity.
Richey, e.g., paragraph 0139 )
Regarding Claim 4, 
Richey, Canis, Lee, and Bohrer teach the method of Claim 3 as described earlier.
Wherein aggregating the representment evidence comprises retrieving the representment evidence from the local storage device in response to determining that the disputed transaction is a transaction other than the physical goods shipping transaction (Richey, par. 0075).
Regarding Claim 5, 
Richey, Canis, Lee, and Bohrer teach the method of Claim 4 as described earlier.
Wherein the representment evidence retrieved from the local storage device comprises an electronic set of terms and conditions of a merchant associated with the disputed transaction (Richey, par. 0056).

Regarding Claim 6, 
Richey, Canis, Lee, and Bohrer disclose the system of claim 1.
 wherein the instructions of the chargeback processing server further cause the processor to queue, in response to determining the biased transaction amount is between the first threshold and the second threshold, the chargeback message that corresponds to the disputed transaction in a queue for further review (Richey, e.g., Fig, 2, Fig. 4, 5, par. 0032)
by a second user, wherein the second user accesses the electronic queue to determine whether to represent the chargeback or accept financial liability for the chargeback.
(Richey [0124] allows users to access information relating to the disputed transaction. 
Richey [0033]  transaction is stored in a response queue for delivery to the online dispute resolution system 
Richey [0113]  in the event that the acquirer decides to take action with respect to the dispute...the information in the case folder may via the online dispute resolution system 10 accept the chargeback)
Regarding Claim 7, 
Richey, Canis, Lee, and Bohrer discloses the system of claim 1.
Richey does not teach wherein the first threshold is greater than the second threshold
Bohrer teaches,	
wherein the first threshold is greater than the second threshold 
(Bohrer [Claim 35] based on information indicating that account balance data associated with a second credit account is above a threshold amount for one or more of the plurality of credit account billing cycles
Examiner notes the two thresholds may be considered as a threshold amount for the first billing cycle and a threshold amount for a second (or subsequent) billing cycle(s)  ).
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic dispute resolution teachings of Richey to incorporate the  consumer relationship management teachings of Bohrer for “comprehensive consumer relationship management system includes dispute resolution.” (Bohrer [Abstract]).         The modification would have been obvious, because it is merely applying a known technique (i.e. consumer relationship management) to a known concept (i.e. electronic dispute resolution) ready for improvement to yield predictable result (i.e.   “By providing value added features, the comprehensive consumer relationship management system may strengthen consumer relationships by, for example, creating detailed data analysis to aid in making business decisions and facilitating secure communications among diverse consumers.” Bohrer [Abstract])

Regarding Claim 8, 
Richey, Canis, Lee, and Bohrer disclose the system of claim 1.
  wherein the chargeback cost comprises a charge back fee associated with the disputed transaction and an estimated analyst time cost associated with the disputed transaction based on the chargeback reason code.  
 (Richey [0008] high cost of the current dispute process including...member write-offs due to failure to meet regulatory requirements, member write-offs due to high cost of processing, member write-offs due to chargeback minimums, merchant expenses, the costly, lengthy training process for dispute analysts compounded by frequent staff turnover 
Richey [0062] their underlying reason codes. 
Richey [0070] The dispute reason for processing error can be...“incorrect account number”... “non-matching account number”.)
Claim 11 is rejected on the same basis as Claim 1.
Claim 13 is rejected on the same basis as Claim 3.
Claim 14 is rejected on the same basis as Claim 4.
Regarding Claim 15, 
Richey, Canis, Lee, and Bohrer disclose the one or more machine-readable storage media of claim 14.
1. wherein the representment evidence retrieved from the focal storage device comprises an electronic set of terms and conditions of a merchant associated with the disputed transaction (Richey, par. 0056).
Claim 16 is rejected on the same basis as Claim 6.
Regarding Claim 18, 
Richey, Canis, Lee, and Bohrer disclose the one or more machine-readable storage media of claim 11.
wherein the chargeback cost comprises a charge back fee associated with the disputed payment
vehicle transaction and an estimated analyst time cost associated with the disputed transaction based on the chargeback reason code (Canis, par. 0025, 0036, 0037, 0058)
Claim 19 is rejected on the same basis as Claim 1.
Regarding Claim 21, 
Richey, Canis, Lee, and Bohrer disclose the system of claim 19  wherein the instructions of the chargeback processing server further cause the processor to:
determine whether the disputed transaction is a physical goods shipping transaction; request, from the remote evidence repository, proof of delivery evidence in response to a determination that the disputed transaction is a physical goods shipping transaction (Richey paragraph 0056, a list of recommended documents for each dispute group is displayed, examples include 'proof of delivery and shipment letter' and paragraph 0057 'documents may be attached to questionnaire')
 receive from the remote evidence repository, the proof of delivery and proof of shipment evidence; automatically auqment the representment evidence with the received proof of delivery and proof of shipment evidence
 (Richey [0003] Reliance on paper and postal delivery
Richey [0056]  proof of delivery, shipment letter
Richey [0058]  any supporting documents are then incorporated into the case folder which is specific to a single disputed transaction. 
Richey [0085]  automatically fills in certain fields from transaction history records and retains fields from previous transaction activity.
Richey, e.g., paragraph 0139 )
Regarding Claim 22, 
Richey, Canis, Lee, and Bohrer disclose the system of claim 21
 wherein to aggregate the representment evidence comprises to retrieve the representment evidence from the local storage device in response to a determination that the disputed transaction is a transaction other than a physical goods shipping transaction  (Richey, par. 0075)
Claim 23 is rejected on the same basis as Claim 6.
Claim 25 is rejected on the same basis as Claim 8.
Regarding Claim 26, 
Richey, Canis, Lee, and Bohrer disclose the method of claim 1
Richey teaches,
automatically flagging, by the chargeback processing server, the disputed transaction based, at least in part, on the global historical chargeback win rate, the merchant-specific historical chargeback win rate, or a combination thereof for additional review.
(Richey [0138]   dispute resolution system 10 provides acquirers with alerts, high-risk merchant reporting... provide alerts or early warnings of potential fraud activities ...detect different types of fraud activity... fraud trends, excessive chargeback patterns...tracks all disputes and generates a merchant fraud score ...aggregate data 
Richey [0085]  transaction history records 
Richey [0146]  ruling reports that provide users statistical information  for all their cases...percentage of withdrawals, wins, losses, rejects, and splits...percentage of issuer wins versus acquirer wins and system-wide percentage of wins.)
Regarding Claim 27, 
Richey, Canis, Lee, and Bohrer disclose the method of claim 1
Richey teaches,
wherein the chargeback processing server includes a data storage unit that is configured to store historical data, transaction feasibility data, representment evidence data, or a combination thereof associated with the disputed transaction.
(Richey   [0010] The case folder is a repository for storing all the relevant information and documentation relating to the disputed transaction.
Richey  [0085]  transaction history records 
Richey [0003] Physical evidence is usually required today to initiate a dispute. Evidence may take the form of a copy of the sales draft or a cardholder's signature on a dispute letter)
Response to Remarks
Applicant's arguments filed on June 24, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  remarks required the application of new/additional prior art. 
New prior art includes: 
Bohrer (“SYSTEMS AND METHODS FOR COMPREHENSIVE CONSUMER RELATIONSHIP MANAGEMENT”, U.S. Publication Number: 20140365357 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of new prior art.
The Applicant states:
“1. No teachinq of "...automatically analyzing, by the chargeback processing server, the chargeback data as a function of a global historical chargeback win rate, a merchant-specific historical chargeback win rate, or a combination thereof, wherein the global historical chargeback win rate indicates a percentage of successful dispute of a chargeback by a group of merchant, and wherein the merchant-specific historical chargeback win rate indicates a percentage of successful dispute of the chargeback by the merchant..." … As stated in the referenced paragraphs, Richey's system simply allows the users to access the online dispute resolution system 10, and provides a detailed report to the users."
Examiner responds: 
Richey's teaches the reports can be automated and automatically analyzed:
automatically analyzing, by the chargeback processing server, the chargeback data 
(Richey [0143]  Scheduler features allow a user to set up the necessary parameters of the report, schedule the run, and delivery options.
Richey [0145]  transaction reconciliation reports to analyze settlement activity.
Richey [0138]   to provide alerts or early warnings of potential fraud activities ... Queries and search features are provided to detect different types of fraud activity)
as a function of a global historical chargeback win rate, 
(Richey [0146] ruling reports that provide users statistical information for …. system-wide percentage of wins.)
a merchant- specific historical chargeback win rate, or a combination thereof,
(Richey [0138]  provides acquirers the ability to permit a merchant to have access to all fraud data filed against that merchant
Richey [0085] from transaction history records and retains fields from previous transaction activity.
Richey [0146] ruling reports that provide users statistical information for all their cases...percentage of withdrawals, wins, losses, rejects, and splits)
 wherein the global historical chargeback win rate indicates a percentage of successful dispute of a chargeback by a group of merchant, 
(Richey [0146] ruling reports that provide users statistical information for all their cases...percentage of withdrawals, wins, losses, rejects, and splits...percentage of issuer wins versus acquirer wins and system-wide percentage of wins.)
and wherein the merchant-specific historical chargeback win rate indicates a percentage of successful dispute of the chargeback by the merchant;
(Richey [0138]  provides acquirers the ability to permit a merchant to have access to all fraud data filed against that merchant 
Richey [0035] Other transactions may also be highlighted if such transactions are tied to all chargeback types
Richey [0146] ruling reports that provide users statistical information for all their cases...percentage of withdrawals, wins, losses, rejects, and splits...percentage of issuer wins versus acquirer wins and system-wide percentage of wins.)
The Applicant states:
“2. No teaching of "...calculating, by the chargeback processing server, an adjusted gross transaction amount by determining a difference between a transaction amount of the disputed transaction and a chargeback cost associated with the bank identification number and the chargeback reason code of the 
disputed transaction..." … As stated in the referenced paragraphs, Richey's system simply allows the users to access the online dispute resolution system 10, and provides a detailed report to the users."
Examiner responds:






Canis teaches the above limitation via the use of cost curves:  
(Canis  [0036]  the merchant's liability L may be equal to an amount A of the transaction. The merchant's liability L for a given transaction may also include expected costs of processing a chargeback, generation and management of an Agency Debit Memo (ADM), and any other additional costs that may result from accepting a fraudulent transaction. Thus, curve 66a may reflect expected costs of fraud in addition to the amount A of the transaction.
Canis [See Figure 4] a cost curve
Canis [0035] The graph 60 includes four functions or curves 66 a, 66 b, 68, 70. The functions represented by curves 66 a, 66 b, 68, 70 may output the cost of fraud with respect to the probability of fraud P for different actions taken in response to receiving a transaction, and for different assumptions regarding the nature of the transaction.
Canis [0036] the merchant's liability L may be equal to an amount A of the transaction. The merchant's liability L for a given transaction may also include expected costs of processing a chargeback, generation and management of an Agency Debit Memo (ADM), and any other additional costs that may result from accepting a fraudulent transaction. Thus, curve 66a may reflect expected costs of fraud in addition to the amount A of the transaction.
Examiner notes Canis uses cost curves such as See Figure 4 and 66a to conduct such calculations. The claimed “a  transaction amount of the disputed transaction” is “the merchant's liability L may be equal to an amount A of the transaction” Canis [0036] and the claimed “chargeback cost” is “Thus, curve 66a may reflect expected costs of fraud in addition to the amount A of the transaction. ” Canis [0036] )
Richey teaches of the “the bank identification number and the chargeback reason code of the disputed transaction”:
Richey [0055] transit routing number (ABA)
Richey [0028] transit and routing number, account number and check number for point-of-sale (POS) checks.
Richey [0001] forty-four (44) U.S. chargeback reason codes, forty (40) international chargeback reason codes
The Applicant states:
“3. No teachinq of "...calculating, by the chargeback processing server, a biased transaction amount as a product of the historical chargeback win rate associated  with the bank identification number, the chargeback reason code, or a combination thereof and the adjusted gross transaction amount..."."
Examiner responds:






Examiner updated the citation to Richey teaching the above limitation:
Richey [0146]   statistical information for all their cases...percentage of … wins,...percentage of issuer wins versus acquirer wins and system-wide percentage of wins.
Richey [0030] able to search on …. transaction amount.
Richey [0055] transit routing number (ABA)
Richey [0028] transit and routing number, account number and check number for point-of-sale (POS)checks.
Richey [0001] forty-four (44) U.S. chargeback reason codes, forty (40) international chargeback reason codes
The Applicant states:
“4. No teachinq of "...determining, by the chargeback processing server, to represent the disputed transaction upon determining the biased transaction amount is greater than a first reference threshold and a second reference threshold..."."
Examiner responds:






Examiner noted an earlier filing stated “greater than or less than.” When the Claim was later amended to simply “greater than”, the reference was not properly updated. A new prior art reference is added to address the above limitation:
Bohrer [0126] A typical "chargeback" is a reversal of a credit transaction which is "charged-back" to the Acquirer from the Issuer. The Acquirer may refute the chargeback and process a "second presentment" to the Issuer... A "final chargeback" by the Issuer to the Acquirer occurs if the Issuer refutes the "second presentment" 
Bohrer [0032] Any transaction account or credit account discussed herein may include an account 
Bohrer [Claim 35] based on information indicating that account balance data associated with a second credit account is above a threshold amount for one or more of the plurality of credit account billing cycles
Examiner notes the two thresholds may be considered as a threshold amount for the first billing cycle and a threshold amount for a second (or subsequent) billing cycle(s)  
Therefore, the rejection under  35 USC § 103 remains.

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“i) The practical application analysis should consider the claim as a whole. …ii) The claims do not recite a "Certain Method of Organizing Human 
Activity" Example 42, recites a claim for receiving notification when medical records are updated. … Yet, rather than exclude nearly the entire claim from further consideration, even though most limitations are in service of the identified abstract idea, the major features of the claim are still counted as additional elementsiii) The claims are not a "Mental Process" "
Examiner responds:






The proposed invention solves a business/financial concern relating to payment chargeback disputes. It does not constitute a technological innovation.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
The claimed limitations clearly relate to managing transactions/interactions between merchant, risk assessor and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to identify chargeback data or calculate an adjusted gross transaction amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, identifying chargeback data   or  calculating a biased transaction amount  encompasses a person reviewing a transaction logbook and identifying specific transactions then calculating an amount. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
A judicial exception is not integrated into a practical application. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0021] “the chargeback processing server 160 of the system 100 can be embodied as any type of computing device or server or capable of processing, communicating, storing, maintaining, and transferring data. For example, the chargeback processing server 160 can be embodied as a server, a microcomputer, a minicomputer, a mainframe, a desktop computer, a laptop computer, a mobile computing device, a handheld computer, a smart phone, a tablet computer, a personal digital assistant, a telephony device, a custom chip, an embedded processing device, or other computing device and/or suitable programmable device.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
In Example 42, a hypothetical method was found eligible under § 101. In that example, the claims recited a method for physicians, who are physically separate and unaware of each other, access to remote patient medical records, locally stored on a computer in a non-standard format selected by each local physician. The hypothetical Specification described the problem for physicians in continually monitoring patient medical records for updated information because records in remote locations is not shared timely or capable of being shared due to format inconsistencies between the data. The Example reasoned that although the hypothetical claims recited an abstract idea exception, it was applied in an eligible manner (practical application) by allowing remote physicians to share information in real time and in a standardized format, regardless of the format in which the information was locally stored.
The Applicant’s proposed invention conducts no unconventional data format conversion.
Therefore, the rejection under  35 USC § 101 remains.



Prior Art Cited But Not Applied



































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phillips (“SYSTEMS AND METHODS FOR PROCESSING TRANSACTION DATA TO PERFORM A MERCHANT CHARGEBACK”, U.S. Publication Number: 2007/0094137 A1) teaches determining whether to chargeback a purchase transaction amount to a merchant. To this end, the system may heuristically analyze purchase transaction data to determine which transactions to analyze for chargeback processing.
Towne (“CHARGEBACK INSURANCE”, U.S. Publication Number: 20130253956 A1) proposes a payment processing network is capable of processing chargeback requests on behalf of an enrolled merchant or enrolled issuer without requiring additional chargeback-related processes to be conducted by the merchant or issue. Chargebacks are processed by the payment processing network based on enrollment settings in the chargeback insurance program.
Roumeliotis (“SYSTEM AND METHOD FOR MONITORING MERCHANT TRANSACTIONS USING AGGREGATED FINANCIAL DATA”, U.S. Patent Number: 9947055 B1) provides detecting a merchant with chargeback activity includes a computing device receiving merchant financial data from a plurality of different financial service providers, wherein the merchant financial data comprises chargebacks. The computing device aggregates the received merchant financial data into, for example, a database. The computing device analyzes the aggregated merchant financial data of a single merchant for a chargeback characteristic and the computing device flags the merchant when the chargeback characteristic exceed preset threshold levels. A flagged merchant may trigger an optional notification to one or more of the financial service provider (e.g., card issuer), the acquiring bank, the merchant, or the customer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697